Case: 11-15289   Date Filed: 09/06/2012   Page: 1 of 2

                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 11-15289
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:11-cr-00071-WS-M-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CHARLES ARTHUR THOMAS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (September 6, 2012)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 11-15289    Date Filed: 09/06/2012   Page: 2 of 2

      Elsie Mae Miller, counsel for Charles Arthur Thomas in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Thomas’s conviction and

sentence are AFFIRMED.




                                         2